AdvisorDesigns Variable Annuity AdvisorDesigns Variable Annuity (New York) EliteDesigns Variable Annuity EliteDesigns Variable Annuity (New York) SECURITY BENEFIT LIFE INSURANCE COMPANY SBL VARIABLE ANNUITY ACCOUNT XIV FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK VARIABLE ANNUITY ACCOUNT A Supplement Dated April 12, 2010 To Prospectus Dated May 1, 2009 Important Information about Rydex VT Multi-Cap Core Equity This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. The purpose of this Supplement is to advise you of the liquidation of the Rydex VT Multi-Cap Core Equity fund (referred to herein as “the Fund”), which underlies a Subaccount. The Fund will be liquidated on or about April23, 2010. Effective as of April23, 2010, the Rydex VT Multi-Cap Core Equity Subaccount (referred to herein as “the Subaccount”) will no longer be available. Effective April23, 2010, the Fund will no longer accept new investments or additional investments from existing Contract Owners except through reinvestment of dividends. As a result of the liquidation of the Fund, if you have allocated Contract Value to the Subaccount, you may want to consider transferring your Contract Value to one of the other available Subaccounts prior to April23, 2010. If no such transfer is made by close of business on April23, 2010, your Contract Value allocated to the Subaccount will be reallocated to the SBL Money Market Subaccount. If you have selected the Subaccount as part of a Dollar Cost Averaging, Asset Allocation or Rebalancing Program and you do not contact us to change your allocations, future transactions that would have been allocated to the Subaccount will be allocated to the SBL Money Market Subaccount. Below is a summary of the Subaccounts available under the Contract. There can be no assurance that any of the Underlying Funds will achieve its objective. More detailed information is contained in the prospectuses of the Underlying Funds, including information on the risks associated with the investments and investment techniques. More detailed information regarding the investment objectives, restrictions and risks, expenses paid by the Underlying Funds, and other relevant information may be found in the respective Underlying Fund prospectus. Prospectuses for the Underlying Funds should be read in conjunction with this Prospectus. Underlying Funds Available in BOTH AdvisorDesigns and EliteDesigns Contracts: Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser AIM V.I. Capital Appreciation Fund Series I Growth of capital Invesco Aim Advisors, Inc. 11 Greenway Plaza, Suite 100 Houston, TX 77046-1180 (Investment Adviser) AIM Funds Management Inc., 5140 Yonge Street, Suite 900, Toronto, Ontario, Canada M2N 6X7 (Sub-adviser) Invesco Global Asset Management (N.A.), Inc., One Midtown Plaza, 1360 Peachtree Street, N.E., Suite 100, Atlanta, GA 30309 (Sub-adviser) Invesco Institutional (N.A.), Inc., One Midtown Plaza, 1360 Peachtree Street, N.E., Suite 100, Atlanta, GA 30309 (Sub-adviser) Invesco Senior Secured Management, Inc., 1166 Avenue of the Americas, New York, NY 10036 (Sub-adviser) Invesco Hong Kong Limited, 32nd Floor, Three Pacific Place, 1 Queen’s Road East, Hong Kong (Sub-adviser) Invesco Asset Management Limited, 30 Finsbury Square, London, EC2A 1AG, United Kingdom (Sub-adviser) Invesco Asset Management (Japan) Limited, 25th Floor, Shiroyama Trust Tower, 3-1, Toranomon 4-chome, Minato-ku, Tokyo 105-6025, Japan (Sub-adviser) Invesco Asset Management Deutschland GmbH, Bleichstrasse 60-62, Frankfurt, Germany 60313 (Sub-adviser) Invesco Australia Limited, 333 Collins Street, Level 26, Melbourne Vic 3000, Australia (Sub-adviser) 2 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser AIM V.I. International Growth Fund Series II Long-term growth of capital Invesco Aim Advisors, Inc. 11 Greenway Plaza, Suite 100 Houston, TX 77046-1183 (Investment Adviser) AIM Funds Management Inc., 5140 Yonge Street, Suite 900, Toronto, Ontario, Canada M2N 6X7 (Sub-adviser) Invesco Global Asset Management (N.A.), Inc., One Midtown Plaza, 1360 Peachtree Street, N.E., Suite 100, Atlanta, GA 30309 (Sub-adviser) Invesco Institutional (N.A.), Inc., One Midtown Plaza, 1360 Peachtree Street, N.E., Suite 100, Atlanta, GA 30309 (Sub-adviser) Invesco Senior Secured Management, Inc., 1166 Avenue of the Americas, New York, NY 10036 (Sub-adviser) Invesco Hong Kong Limited, 32nd Floor, Three Pacific Place, 1 Queen’s Road East, Hong Kong (Sub-adviser) Invesco Asset Management Limited, 30 Finsbury Square, London, EC2A 1AG, United Kingdom (Sub-adviser) Invesco Asset Management (Japan) Limited, 25th Floor, Shiroyama Trust Tower, 3-1, Toranomon 4-chome, Minato-ku, Tokyo 105-6025, Japan (Sub-adviser) Invesco Asset Management Deutschland GmbH, Bleichstrasse 60-62, Frankfurt, Germany 60313 (Sub-adviser) Invesco Australia Limited, 333 Collins Street, Level 26, Melbourne Vic 3000, Australia (Sub-adviser) 3 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser AIM V.I. Mid Cap CoreEquity Fund Series II Long-term growth of capital Invesco Aim Advisors, Inc. 11 Greenway Plaza, Suite 100 Houston, TX 77046-1184 (Investment Adviser) AIM Funds Management Inc., 5140 Yonge Street, Suite 900, Toronto, Ontario, Canada M2N 6X7 (Sub-adviser) Invesco Global Asset Management (N.A.), Inc., One Midtown Plaza, 1360 Peachtree Street, N.E., Suite 100, Atlanta, GA 30309 (Sub-adviser) Invesco Institutional (N.A.), Inc., One Midtown Plaza, 1360 Peachtree Street, N.E., Suite 100, Atlanta, GA 30309 (Sub-adviser) Invesco Senior Secured Management, Inc., 1166 Avenue of the Americas, New York, NY 10036 (Sub-adviser) Invesco Hong Kong Limited, 32nd Floor, Three Pacific Place, 1 Queen’s Road East, Hong Kong (Sub-adviser) Invesco Asset Management Limited, 30 Finsbury Square, London, EC2A 1AG, United Kingdom (Sub-adviser) Invesco Asset Management (Japan) Limited, 25th Floor, Shiroyama Trust Tower, 3-1, Toranomon 4-chome, Minato-ku, Tokyo 105-6025, Japan (Sub-adviser) Invesco Asset Management Deutschland GmbH, Bleichstrasse 60-62, Frankfurt, Germany 60313 (Sub-adviser) Invesco Australia Limited, 333 Collins Street, Level 26, Melbourne Vic 3000, Australia (Sub-adviser) Direxion Dynamic VPHY Bond Fund To maximize total return (income plus capital appreciation) by investing primarily in debt instruments, including convertible securities, and derivatives of such instruments, with an emphasis on lower-quality debt instruments. Rafferty Asset Management, LLC 500 Fifth Avenue, Suite 415 New York, NY 10110-0402 Dreyfus VIF International ValuePortfolio Service Long-term capital growth The Dreyfus Corporation 200 Park Avenue New York, NY 10166-0039 Federated Fund for U.S. Government SecuritiesII Current income Federated Investment Management Company Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA 15222-3779 Federated High IncomeBond Fund II Service High current income Federated Investment Management Company Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA 15222-3779 4 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Fidelity® VIP Contrafund® Service Class2 Long-term capital appreciation Fidelity Management & Research Company 82 Devonshire Street Boston, MA 02109-3605 (Investment Adviser) FMR Co., Inc.; Fidelity Management Research (U.K.) Inc.; Fidelity Management & Research (Far East) Inc.; and Fidelity Investments Japan Limited (Sub-advisers) Fidelity® VIP Growth Opportunities Service Class2 Capital growth Fidelity Management & Research Company 82 Devonshire Street Boston, MA 02109-3605 (Investment Adviser) FMR Co., Inc.; Fidelity Management Research (U.K.) Inc.; Fidelity Management & Research (Far East) Inc.; and Fidelity Investments Japan Limited (Sub-advisers) Fidelity® VIP Index 500 Service Class2 Investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the S&P 500® Fidelity Management & Research Company 82 Devonshire Street Boston, MA 02109-3605 (Investment Adviser) FMR Co., Inc. (Sub-adviser) Geode 53 State Street Boston, MA 02109 (Sub-adviser) Fidelity® VIP Investment Grade Bond Service Class2 High level of current income as is consistent with the preservation of capital Fidelity Management & Research Company 82 Devonshire Street Boston, MA 02109-3605 (Investment Adviser) Fidelity Investments Money Management, Inc. One Spartan Way Merrimack, NH 03054 (Sub-adviser) Franklin Small-Mid Cap Growth Securities Fund Class 2 Long-term capital growth Franklin Advisers, Inc. One Franklin Parkway San Mateo, CA 94403-1906 Neuberger Berman AMT Guardian Class I Long-term growth of capital; current income is a secondary goal Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, NY 10158-3698 (Investment Adviser) Neuberger Berman, LLC 605 Third Avenue New York, NY 10158-3698 (Sub-adviser) Neuberger Berman AMT Partners Class I Growth of capital Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, NY 10158-3698 (Investment Adviser) Neuberger Berman, LLC 605 Third Avenue New York, NY 10158-3698 (Sub-adviser) 5 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Oppenheimer Main Street Small Cap Fund®/VA Service This Fund invests in a well-diversified mix of smaller company stocks for capital appreciation potential. OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 11th Floor New York, NY 10281 PIMCO VIT Low Duration Portfolio Administrative Seeks maximum total return consistent with preservation of capital and prudent investment management Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 PIMCO VIT Real ReturnPortfolio Administrative Maximum real return consistent with preservation of real capital and prudent investment management Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 PIMCO VIT Total Return Portfolio Administrative Maximum total return consistent with preservation of capital and prudent investment management Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 RVT CLS AdvisorOne Amerigo Fund Long-term growth of capital without regard to current income Rydex Investments 9601 Blackwell Rd., Suite 500 Rockville, MD 20850-6478 (Investment Adviser) CLS Investment Firm, LLC 4020 South 147th Street Omaha, NE 68137-5401 (Sub-adviser) RVT CLS AdvisorOne Berolina Fund To provide growth of capital and total return Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 (Investment Adviser) CLS Investment Firm, LLC 4020 South 147th St. Omaha, NE 68137 (Sub-adviser) RVT CLS AdvisorOne Clermont Fund Current income and growth of capital Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 (Investment Adviser) CLS Investment Firm, LLC 4020 South 147th St. Omaha, NE 68137 (Sub-adviser) Rydex VT All-Cap Opportunity Fund Long-term capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Banking Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Basic Materials Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Biotechnology Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Commodities Strategy Fund Seeks to provide investment results that correlate to the performance of a benchmark for commodities. The Fund’s current benchmark is the GSCI® Total Return Index. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 6 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Rydex VT Consumer Products Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Dow 2x Strategy Fund Investment results that correlate tothe performance of a specific benchmark Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT ElectronicsFund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Energy Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Energy Services Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Essential Portfolio Aggressive Fund The Essential Portfolio Aggressive Fund’s objective is to primarily seek growth of capital. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Essential Portfolio Conservative Fund The Essential Portfolio Conservative Fund’s objective is to primarily seek preservation of capital and, secondarily, to seek long-term growth of capital. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Essential Portfolio Moderate Fund The Essential Portfolio Moderate Fund’s objective is to primarily seek growth of capital and, secondarily, to seek preservation of capital. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Europe 1.25x Strategy Fund Investment results that correlate tothe performance of a specific benchmark Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Financial Services Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Government Long Bond 1.2x StrategyFund Investment results that correspond to a benchmark for U.S. Govern­ment securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Health CareFund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT International Opportunity Fund Long-term capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Internet Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Inverse Dow2x Strategy Fund Investment results that will match the performance of a specific benchmark on a daily basis Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Inverse Government Long BondStrategy Fund Total return Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Inverse Mid-Cap Strategy Fund Investment results that will match the performance of a specific benchmark Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 7 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Rydex VT Inverse NASDAQ-100® StrategyFund Investment results that will match the performance of a specific benchmark Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Inverse Russell 2000® Strategy Fund Investment results that will match the performance of a specific benchmark Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Inverse S&P500 Strategy Fund Investment results that will inversely correlate to the performance of the S&P 500 Index™ Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Japan 2x Strategy Fund Investment results that correlate to the performance of a specific benchmark Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Leisure Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Mid-Cap 1.5x Strategy Fund Investment results that will match the performance of a benchmark for mid-cap securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Multi-Hedge Strategies Fund Seeks to provide capital apprecia­tion consistent with the return and risk characteristics of the hedge fund universe. Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT NASDAQ-100® Fund Investment results that will match the performance of a specific benchmark for over-the-counter securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT NASDAQ-100® 2x Strategy Fund Investment results that will match the performance of a specific benchmark on a daily basis Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Nova Fund Investment results that will match the performance of a specific benchmark on a daily basis Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Precious Metals Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Real EstateFund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Retailing Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Russell 2000® 1.5x Strategy Fund Investment results that will match the performance of a benchmark for small-cap securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Russell 2000® 2x Strategy Fund To provide investment results that match the performance of a specific benchmark on a daily basis. The Fund’s current benchmark is 200% of the performance of the Russell 2000 Index® (the “underlying index”). Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT S&P 500 2x Strategy Fund Investment results that will match the performance of a specific benchmark on a daily basis Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 8 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Rydex VT S&P 500 PureGrowth Fund Investment results that will match the performance of a benchmark for large cap growth securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT S&P 500 PureValue Fund Investment results that will match the performance of a benchmark for large cap value securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT S&P MidCap 400 Pure Growth Fund Investment results that will match the performance of a benchmark for mid-cap growth securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT S&P MidCap 400 Pure Value Fund Investment results that will match the performance of a benchmark for mid-cap value securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT S&P SmallCap 600 Pure Growth Investment results that will match the performance of a benchmark for small-cap growth securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT S&P SmallCap600 Pure Value Fund Investment results that will match the performance of a benchmark for small-cap value securities Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Strengthening Dollar 2x Strategy Fund Investment results that will match the performance of a specific benchmark on a daily basis Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT TechnologyFund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Telecommunications Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Transportation Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT U.S. Government Money Market Fund Security of principal, high current income, and liquidity Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Utilities Fund Capital appreciation Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Weakening Dollar 2x Strategy Fund Investment results that will match the inverse performance of a specific benchmark on a daily basis Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 SBL All Cap Value Fund Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 SBLGlobal Fund Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 (Investment Adviser) Security Global Investors, LLC 801 Montgomery St., 2nd Floor San Francisco, CA 94113-5164 (Sub-Adviser) SBL Large Cap ValueFund Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 9 Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser SBL Mid Cap GrowthFund Capital Appreciation Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 SBL Mid Cap ValueFund Long-term growth of capital Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 SBLSmall Cap ValueFund Capital growth Security Investors, LLC One Security Benefit Place Topeka, KS 66636-0001 Templeton Developing Markets Securities Class 2 Long-term capital appreciation Templeton Asset Management LTD. 7 Temasek Boulevard, #38-03 Suntec Tower 1, Singapore 038987 Templeton Foreign Securities Class 2 Long-term capital growth Templeton Investment Counsel, LLC 500 East Broward Blvd., Suite 2100 Ft. Lauderdale, FL33394 (Investment Adviser) Franklin Templeton Investment Management Limited The Adelphi Building 1-11 John Adam Street London WC2N 6HT (Sub-adviser) Van Kampen LIT Government Portfolio Class II High current return consistent with preservation of capital Van Kampen Asset Management 522 Fifth Avenue New York, NY10036 Wells Fargo Advantage VT Opportunity Fund Long-term capital appreciation Wells Fargo Funds Management, LLC 525 Market Street, 12th Floor San Francisco, CA 94105 (Investment Adviser) Wells Capital Management Incorporated 525 Market Street, 10th Floor San Francisco, CA 94105 (Sub-adviser) Underlying Funds Available in EliteDesigns Contracts ONLY: Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser PIMCO VIT Global Bond (Unhedged) Advisor Seeks maximum total return consistent with preservation of capital and prudent investment management Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 PIMCO VIT High Yield Advisor Seeks maximum total return consistent with preservation of capital and prudent investment management Pacific Investment Management Company LLC 840 Newport Center Drive, Suite 100 Newport Beach, CA 92660-6398 Rydex VT Alternative Strategies Allocation Fund Investment returns with a low correlation to the returns of traditional stocks and bonds Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Rydex VT Managed Futures Strategy Seeks to provide investment results that match the results of the Standard & Poor’s Diversified Trends Indicator® Rydex Investments 9601 Blackwell Road, Suite 500 Rockville, MD 20850-6478 Please
